Citation Nr: 0825409	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-21 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than January 28, 
2002, for the award of service connection of post traumatic 
stress disorder (PTSD), to include consideration of clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from June 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the St. Paul, Minnesota, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, granted service connection for PTSD effective from 
September 15, 2003.  The effective date was based on the date 
of receipt of new and material evidence that served to reopen 
the veteran's claim for benefits that had previously been 
denied in a May 1979 administrative decision of the Chicago, 
Illinois, RO, on the basis that the veteran was ineligible 
for compensation benefits due to his character of discharge.  
The character of discharge determination was reopened, and in 
a March 2004 decision, the RO found the veteran's service to 
be honorable for VA purposes, establishing basic eligibility 
for VA compensation benefits.

In October 2004, the veteran filed a notice of disagreement 
(NOD) with the assigned effective date of September 15, 2003.  
The veteran then relocated, and the Chicago, Illinois, RO 
assumed jurisdiction over the claim.  In May 2006, the RO 
issued a statement of the case (SOC) on the issue of an 
earlier effective date, and promulgated an award granting an 
earlier effective date of January 28, 2002, for service 
connection of PTSD.  This represents the date of receipt of 
the claim for service connection which prompted 
reconsideration of the character of discharge determination.  
As the veteran sought a still earlier effective date, this 
was not a full grant of benefits on appeal, and the veteran 
perfected his appeal with the timely filing of a VA Form 9, 
Appeal to Board of Veterans' Appeals, in June 2006.  A 
supplemental SOC (SSOC) was issued in July 2007.  

The veteran testified before the undersigned Veterans Law 
Judge in a personal hearing held at the Board Central Office 
in Washington, DC, in February 2008.


FINDINGS OF FACT

1.  The veteran received an undesirable/unfit discharge from 
the Marine Corps in March 1970.  

2.  The character of veteran's discharge was upgraded to 
"general under honorable conditions" under the Department 
of Defense Special Discharge Review Program (SDRP) in an 
October 14, 1977 decision.  

3.  A Naval Discharge Review Board (DRB) determined in a July 
1978 decision that under the uniform standards for discharge 
review, the veteran was not entitled to an upgraded 
discharge.

4.  In a May 1979 administrative decision, which was 
consistent with the evidence of record and in accordance with 
controlling law and regulations, the RO determined that the 
veteran's discharge was under dishonorable conditions for VA 
purposes; the veteran was barred from all VA benefits except 
health care for service connected disabilities.  

5.  The veteran initiated an appeal of the May 1979 decision, 
but did not perfect such appeal in a timely manner after the 
issuance of an SOC in December 1980, following a local 
hearing.  A Form 9 was not received until November 1982.  The 
administrative decision became final in May 1980.

6.  On January 28, 2002, VA received the veteran's reopened 
claim of service connection for PTSD and a request for a 
personal hearing, to include the issue of character of 
discharge.

7.  Following a February 2004 RO hearing, and by way of an 
April 2004 administrative decision, VA determined that the 
veteran's discharge was considered honorable for VA purposes.


CONCLUSIONS OF LAW

1.  There is no CUE in the May 1979 character of discharge 
determination by the RO.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105 (2007).

2.  An effective date earlier than January 28, 2002, for 
service connection of PTSD is not warranted.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.400 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the veteran's disagreement with the 
effective date following a grant of service connection for 
PTSD.  Courts have held that once the benefit sought is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). 

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
instance, as entitlement to the benefit sought (an earlier 
effective date) is based entirely on records and evidence 
already contained in the file, no further notice or 
assistance to the appellant is possible or required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran alleges that an earlier effective date is 
warranted for the grant of service connection for PTSD.  He 
states that because his character of discharge was upgraded 
under the Department of Defense SDRP in the late 1970's, VA 
was in error in holding out the veteran's character of 
discharge as applying a bar to benefits sought.  Any 
discussion of an earlier effective date for PTSD hinges on 
consideration of the application of the bar to benefits.

Application of the bar to benefits based on character of 
discharge

The record reflects that when the veteran claimed education 
benefits in 1978, VA developed for evidence of his basic 
eligibility.  The evidence shows that in October 1977, under 
the Department of Defense Special Discharge Review Program 
(SDRP), the veteran's undesirable discharge was upgraded to a 
general discharge under honorable conditions.  

In July 1978, a required second review by the Naval Discharge 
Review Board (DRB) formed under 10 U.S.C.A. § 1553 determined 
that under the new uniform standards for discharge review, 
the veteran would not have been entitled to an upgraded 
discharge.  While the second reviewing board did not disturb 
the decision to award a general discharge, it declined to 
award an honorable discharge, which would have removed the 
bar to benefits.

In May 1979, the RO determined that under the applicable law 
and regulations the veteran's upgraded general discharge must 
be considered as dishonorable for VA purposes, barring him 
from eligibility for all VA benefits except health care for 
service connected disabilities.  The RO found that there was 
no statutory bar under 38 C.F.R. § 3.12(c) (1979) , but that 
the veteran's discharge was for willful and persistent 
misconduct, barring benefits under 38 C.F.R. § 3.12(d) 
(1979).  

While this bar can be removed by an upgraded discharge, the 
RO determined that the bar is removed only if the upgrade is 
granted by a DRB formed under 10 U.S.C.A. § 1553 and if it is 
granted under the uniform standards for upgraded discharges.  
Because the July 1978 DRB found that upgrade was not 
warranted in the veteran's case, the bar under 38 C.F.R. 
§ 3.12(d) (1979) was not set aside, and the discharge 
remained dishonorable for VA purposes.  

The veteran initiated an appeal of this decision, and an SOC 
was issued in December 1980.  The SOC confirmed the finding 
of a bar to benefits, expanded the explanation to include 
discussions of the provisions of 38 C.F.R. § 3.12(d) and (h) 
(1979) applied.  These provisions specified that upgrades 
granted under the SDRP did not remove the bar to benefits in 
the absence of a favorable DRB decision.  The initial RO 
decision cited only 38 C.F.R. § 3.12(g) (1979); all sections 
directed the RO to the identical legal conclusion, but 
differentiated between review decisions issued before and 
after October 8, 1977, the date of a change in law.  The 
confusion arose because although the decision of the SDRP 
board was dated in August 1977, prior to the change in law, 
it was actually issued on October 14, 1977.  The SOC properly 
recognized that the decision was made under the older review 
provisions, and analyzed the case accordingly.  As was 
already noted, under either 38 C.F.R. § 3.12(g) (1979) or 
38 C.F.R. § 3.12(f) and (h) (1979), the bar under 38 C.F.R. 
§ 3.12(d) was not automatically removed by the veteran's 1977 
upgraded discharge.

VA was not bound by the service department's unfavorable DRB 
decision, as the bar was not statutory under 38 C.F.R. 
§ 3.12(c).  However, the RO made a factual finding that the 
discharge was due to "willful and persistent misconduct" by 
the veteran, and hence found the discharge dishonorable for 
VA purposes.  The veteran did not perfect a timely appeal to 
this decision; his VA Form 9 was not filed until November 
1982, almost two years after the close of the filing period 
in February 1981.  The decision therefore became final, and 
cannot be disturbed in the absence of a finding of clear and 
unmistakable error.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104, 
3.105(a).

Clear and unmistakable errors (CUE) are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the previous decision was fatally 
flawed at the time it was made.  A finding of CUE must be 
based on the record and law as of the time of the decision in 
question.  There must be more than a simple disagreement as 
to how the facts were weighed or evaluated or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied;  Russell v. Principi, 3 Vet. App. 310 (1992).

The veteran bases his argument for CUE on the fact that upon 
reopening of the character of discharge determination by the 
RO in 2002, an honorable discharge for VA purposes was 
granted in a March 2004 administrative decision.  He states 
that VA has now accepted his upgraded discharge, which he had 
received at the time of his initial claim of service 
connection for PTSD, and hence the prior rejection of that 
upgrade was in error.

There is, in fact, no error in the May 1979 administrative 
decision.  The difference in outcome between the May 1979 and 
March 2004 character of discharge decisions does not rest on 
any error of law, but instead on disagreement in the weighing 
of facts.  In 1979, the RO properly applied the law and 
regulations.  The SDRP upgrade from "undesirable" to 
"general" was based on a special program, and was not made 
based on the uniform criteria applicable to all service 
members.  The special program was part of President Jimmy 
Carter's amnesty initiative designed to provide fair 
treatment of Vietnam era veterans in light of the social and 
political climate at the time.  It did not apply to all 
veterans.  To avoid special treatment of one group over 
another, VA regulations provided that these special upgrades 
would have no effect on a dishonorable discharge for benefits 
purposes unless the veteran showed that the upgrade he 
received would have been given by the service department 
under standards applied to all veterans, not just those of 
the Vietnam era.  The DRB determined in 1978 that in this 
case, the veteran would not have been entitled to an upgraded 
discharge if not for the special program.  The bar to 
benefits was not removed as a matter of law.  Moreover, VA 
exercised its discretion and considered whether the bar 
should be lifted based on the facts of the case, as the bar 
was not statutory under 38 C.F.R. § 3.12(c).  The type of bar 
in place, under 38 C.F.R. § 3.12(d), was not binding on VA, 
and VA could make its own determination for benefit purposes.  
On analysis of the facts as set forth in the two discharge 
review investigations, the veteran's statements, and service 
department personnel records, however, there is no CUE in the 
May 1979 VA determination that the veteran's conduct was 
willful and persistent, and therefore serious enough to 
prevent VA from finding honorable service for benefits 
purposes.

In reopening the claim in 2002, the veteran presented new 
facts and argument to VA, which then reconsidered the 
character of discharge for VA purposes.  VA found in March 
2004 that the recurrent periods of absence without leave and 
nonjudicial punishments stemmed from frustration over an 
inability to get leave for deaths in the family or general 
irritation with racial tensions at the time of his service.  
Further, the majority of the veteran's service, including his 
time in Vietnam, was good, without behavior or attitude 
problems.  These detailed explanations were not presented in 
1979.  They represented a new factual basis upon which the 
RO, in 2004, based a determination that the veteran's conduct 
was not willfully and persistently bad.  It was not until 
2004, upon consideration of the new evidence, that VA 
exercised its discretion and lifted the non-statutory bar 
under 38 C.F.R. § 3.12(d) and granted an upgraded, honorable 
discharge for VA purposes.

Because the different outcomes were based on different facts 
and the weighing of such, the fact that VA arrived at a 
determination favorable to the veteran in 2004 does not 
require a finding of CUE in the determination unfavorable to 
the veteran in May 1979.  In short, there is no evidence of 
CUE in the May 1979 determination.  



Effective date earlier than January 28, 2002, for service 
connection of PTSD

In the absence of CUE in May 1979, the bar to benefits was 
proper until lifted by the March 2004 decision.  The bar was 
lifted effective January 28, 2002, the date of receipt of the 
claim for service connection of PTSD and for reopening of the 
character of discharge determination.  Although the veteran 
had repeatedly claimed entitlement to service connection for 
PTSD and other disabilities on earlier dates, he was informed 
each time that a bar to benefits based on his character of 
discharge was in place, and new and material evidence to 
reopen and reconsider that bar was required before service 
connection could be considered.  He never submitted such 
evidence or indicated a desire to revisit the character of 
discharge determination prior to January 2002.

Therefore, the veteran had no eligibility prior to January 
2002, and no earlier date of service connection can be 
assigned.  January 28, 2002, represents the date of receipt 
of his claim, as well as the earliest date on which 
entitlement could arise due to the change in eligibility 
status.  This is the proper effective date.  38 C.F.R. 
§ 3.400.  


ORDER

An effective date earlier than January 28, 2002, for service 
connection of PTSD is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


